Citation Nr: 1241351	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a ventral hernia.

2.  Entitlement to an initial evaluation in excess of 10 percent for constipation and medication-induced diarrhea (referred to hereinafter as "bowel condition") associated with a ventral hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection under 38 U.S.C.A. § 1151 was denied for a ventral hernia in a June 2009 rating decision.  Compensation benefits were granted under 38 U.S.C.A. § 1151 and an initial noncompensable evaluation assigned effective July 14, 2008, for a ventral hernia in the October 2009 rating decision, however.  A February 2010 rating decision increased this initial evaluation to 20 percent effective November 30, 2009.  The effective date for this increase was back dated to July 14, 2008, in an August 2010 rating decision.  Finally, service connection was granted and an initial evaluation of 10 percent assigned effective May 14, 2010, for a bowel condition associated with a ventral hernia in a September 2010 rating decision.  The Veteran appealed the evaluations for each of the aforementioned disabilities.

Of note at the outset is that the characterization of the benefit awarded to the Veteran regarding a bowel condition as one of "service connection."  Technically, this characterization may be considered erroneous.  This condition was claimed to be secondary to his ventral hernia.  Secondary service connection cannot exist, as service connection was not awarded for a ventral hernia.  Rather, compensation benefits were awarded for it in the same manner as if it were service-connected.  See 38 C.F.R. § 1151(a); see also 38 C.F.R. § 3.358(a).  It follows that compensation benefits also were awarded for a bowel condition stemming from the ventral hernia.  See VAOPGCPREC 08-97 (Feb. 11, 1997) (holding that compensation, not service connection, may be granted for a disability that is proximately due to or the result of a disability for which compensation is payable under 38 U.S.C.A. § 1151).  

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," no problems with adjudication on the merits at this time have been identified.  Accordingly, the following determinations are made.

Acknowledgement is given to the Veteran's allegation, particularly in September 2011 and June 2012 statements, that there was clear and unmistakable error (CUE) in the manner the RO processed this matter.  Specifically, he appears to assert that the RO should have certified this matter to the Board immediately after he waived his right to have the RO review additional evidence in the first instance.  He instead notes that the RO took time in readjudicating this matter, certifying it to the Board thereafter.  Referral to the agency of original jurisdiction (AOJ), which in this case is the RO, for appropriate action concerning whether there has been CUE is not directed herein.  This is because there is nothing specific enough to refer.  Simply put, the RO can commit CUE only in a final decision (i.e. a rating decision).  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  This has not been contended by the Veteran.  Indeed, there can be no final RO decision on the matters comprising this matter given that they were appealed.  This decision subsumes the RO decisions to the extent that the determinations made therein are upheld.  See 38 C.F.R. § 20.1104.  It replaces the RO decisions to the extent that the determinations made therein are not upheld but overturned.

With respect to other errors alleged by the Veteran in the processing of this matter, it appears that he believes such errors entitle him to higher evaluations or even a 100 percent evaluation for his disabilities.  These errors need not be identified with specificity, as the aforementioned belief is erroneous.  Factors wholly outside the statutes, regulations, and caselaw pertinent to the evaluation of disabilities cannot be considered.  See Massey v. Brown, 7 Vet. App. 204 (1994). 


FINDINGS OF FACT

1.  The Veteran's ventral hernia generally has not been large and cannot be described as not well supported under ordinary conditions by his truss.  His hernia surgery scar is not painful.

2.  The Veteran's bowel condition manifests diarrhea alternating with some constipation and constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Codes 7339, 7804 (2012).

2.  The criteria for an initial evaluation of 30 percent, but no higher, for a bowel condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7319 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  This is true both for the Veteran's ventral hernia as well as for his bowel condition.

Via letter dated in October 2008, the Veteran was notified regarding his ventral hernia of the criteria for establishing compensation benefits pursuant to 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly predated the initial adjudication by the AOJ/RO in June 2009.  It addressed all notice elements with the exception of the disability evaluation and effective date elements.  Yet an initial disability evaluation and effective date ultimately were assigned, as noted above, because compensation benefits under 38 U.S.C.A. § 1151 were deemed warranted.  The purpose that notice is intended to serve was fulfilled, in other words, since the benefit sought was granted.  No additional notice regarding the "downstream issues" of how VA determines disability evaluations and effective dates therefore was required.  Dingess, 19 Vet. App. at 473; see also VAOPGCPREC 08-03 (Dec. 22, 2003).  Further, the disability evaluation and effective date elements belatedly were addressed in a December 2009 letter.  Issuance of a fully compliant notification followed by readjudication, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  This is the case here given readjudication in an April 2010 SOC and August 2010, April 2011, June 2011, and April 2012 SSOCs.  

The Veteran was notified via letter dated in September 2010 regarding his bowel condition of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, it preceded the initial adjudication by the AOJ/RO in September 2010.  It additionally addressed all notice elements, though the criteria and evidence for establishing compensation benefits under 38 C.F.R. § 1151 instead of for establishing service connection should have been set forth.  This error is of no consequence, however.  The purpose that notice is intended to serve has once again been fulfilled because, regardless of its characterization, the benefit sought (compensation benefits) was granted.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  This occurred through VA's efforts, him submitting them on his own behalf, or both.  No pertinent private treatment records have been obtained by VA.  Indeed, no private individuals or facilities providing treatment for his ventral hernia or bowel condition have been identified by the Veteran.  It follows that requests for treatment records from such individuals or facilities could not have been made.  The Veteran also has not submitted any such treatment records on his own behalf.  He rather has indicated not having any pertinent treatment outside VA because he is happy with his treating VA medical staff.

VA examinations addressing the Veteran's ventral hernia and/or bowel condition were performed in May 2009, January 2010, September 2010, and December 2010.  The examiners who conducted the May 2009, September 2010, and December 2010 examinations reviewed his claims file.  The May 2009 and September 2010 examiner further reviewed his treatment records (presumably VA treatment records stored electronically as opposed to in the claims file).  There is no indication whether or not the examiner who conducted the January 2010 examination undertook review of the Veteran's claims file or treatment records.  However, this possible lack of review is of no import here.  The Veteran indeed gave an accurate account of his relevant medical history to the aforementioned examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so to each of the other examiners.

The Veteran additionally was interviewed by each examiner regarding his pertinent symptomatology.  A pertinent physical assessment was conducted at each examination.  Diagnostic tests were performed or reviewed as necessary.  All questions necessary to render the determinations made herein were answered by the May 2009, January 2010, September 2010, and December 2010 VA examinations when considered as a whole.  They accordingly collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Acknowledgement is given to the Veteran's belief that the January 2010 VA examination is inadequate.  Specifically, he recounts that the examination was only eight to 10 minutes long and was based on visual observation only.  He further recounts that the examiner told him measurements could not be taken due to the lack of a tape measure.  The report for the aforementioned examination does not indicate how long the examination lasted.  It does show, as set forth below, that one measurement and one determination could not be made.  The reason for this decidedly was not due to the lack of a tape measure.  Set forth below is one measurement in centimeters made during the examination.  However, no reason was specified for the inability to make the measurement and determination.  The Board thus agrees with the Veteran that, to this extent, the examination is inadequate.  Yet the other portions of the examination are not inadequate.  This is true regardless of their duration.  Indeed, all necessary information was obtained except for the aforementioned measurement and determination.  


Of further note is that three other examinations have been conducted, one prior to and two subsequent to January 2010.  To reiterate the above, the collectively are adequate.  It follows that obtaining a new examination would serve no useful purpose even if the January 2010 examination had been found completely inadequate instead of partially inadequate.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  The Board thus finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

The duty to notify and the duty to assist both having been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Higher Evaluations

As background, the Veteran underwent a laparoscopic cholecystectomy and repair of a perforated duodenal ulcer in September 2002.  A ventral hernia in the incision was noted in January 2003.  In late May 2009, this hernia was surgically repaired.  The Veteran's bowel condition developed following this surgery.

The Veteran seeks higher initial evaluations for both his ventral hernia and his bowel condition.  He contends that his ventral hernia was and is more severe than contemplated by a 20 percent initial evaluation while his bowel condition was and is more severe than contemplated by a 10 percent evaluation.



A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath, 1 Vet. App. at 589.  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here for both a ventral hernia and a bowel condition.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of all elements affecting the probative value of the evidence indeed must be undertaken.  38 C.F.R. § 4.6.  As such, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Use of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the Diagnostic Code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's ventral hernia has been evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7339.  No change in Diagnostic Code is warranted at this time.  Indeed, Diagnostic Code 7339 addresses ventral hernias that are postoperative like the Veteran's.  A 20 percent evaluation is awarded thereunder for a small postoperative ventral hernia not well supported by a belt under ordinary conditions.  The same evaluation is awarded for a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent evaluation requires a large postoperative ventral hernia not well supported by a belt under ordinary conditions.  The maximum evaluation of 100 percent is reserved for a massive, persistent postoperative ventral hernia with severe diastasis of the recti muscles or extensive diffuse destruction or weakening of the muscular and fascial support of the abdominal wall so as to be inoperable. 

Following his May 2009 surgery, the RO has noted that the Veteran's ventral hernia evaluation includes a noncompensable evaluation for the surgical scar.  Scars are addressed by various Diagnostic Codes in 38 C.F.R. § 4.118.  Diagnostic Code 7800 is for scars of the head, face, or neck.  Diagnostic Code 7801 pertains to such scars that are deep and nonlinear.  A deep scar is one associated with underlying tissue damage.  Id. at Note (1).  Such scar(s) must have an area or areas of at least 6 square inches (39 square centimeters) for a 10 percent evaluation.  Higher evaluations are awarded for greater effected area(s).  Diagnostic Code 7802 pertains to such scars that are superficial and nonlinear.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).  Such scar(s) must have an area or areas of 144 square inches (929 square centimeters) or greater for the sole evaluation of 10 percent.  

Diagnostic Code 7804 concerns scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  One or two scars that are unstable or painful warrant a 10 percent evaluation.  Higher evaluations are awarded for more scars of this description.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under another scar Diagnostic Code may also receive an additional evaluation under this Diagnostic Code.  Id. at Note (3).  Finally, Diagnostic Code 7805 concerns other scars (including linear scars) and other effects of scars evaluated under the aforementioned Diagnostic Codes.  It calls for evaluation under an appropriate Diagnostic Code for any effect not considered in these Diagnostic Codes.

The Veteran's bowel condition has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7319.  Hyphenated Diagnostic Codes are used when an evaluation for a particular disability under one Diagnostic Code is based upon evaluation under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  99 indicates that the Veteran's disability is not listed in the Schedule for Rating Disabilities, while 73 indicates that it is related most closely to the listed disabilities of the digestive system.  See 38 C.F.R. §§ 4.20, 4.27.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  38 C.F.R. § 4.27.  Diagnostic Code 7319 addresses irritable colon syndrome (spastic colitis, mucous colitis, etc.).  

A 10 percent evaluation is provided for by Diagnostic Code 7319 for moderate irritable colon syndrome characterized by frequent episodes of bowel disturbance with abdominal distress.  The maximum evaluation of 30 percent requires severe irritable colon syndrome characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes is to be avoided.  38 C.F.R. § 4.14.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting digestive diseases do not lend themselves to distinct and separate evaluations without violating the fundamental principle against pyramiding.  Id.  

Evaluations under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, indeed will not be combined with each other.  38 C.F.R. § 4.114 (opening paragraph).  A single evaluation instead will be assigned under the aforementioned Diagnostic Code which reflects the predominant disability picture.  Id.  Among them, no change in Diagnostic Code is warranted at this time.  Diagnostic Code 7319 most accurately reflects the Veteran's predominant disability picture.  He has been diagnosed with irritable bowel syndrome.  His primary symptoms include abdominal pain, constipation, and diarrhea, as is set forth and discussed below.  Diagnostic Code 7319 is the subject of this diagnosis (as irritable colon syndrome is a synonym for irritable bowel syndrome) and addresses each of these symptoms.  Some of the other aforementioned Diagnostic Codes address one or more of the Veteran's primary symptoms, but none concern a diagnosis which has not been made with respect to him.  

With respect to the Diagnostic Codes not aforementioned, one is potentially applicable because it addresses a predominant symptom of the Veteran.  38 C.F.R. § 4.114, Diagnostic Code 7332, addresses impairment of rectum and anus sphincter control.  A 10 percent evaluation is warranted for constant slight leakage or occasional moderate leakage.  A 30 percent evaluation requires occasional involuntary bowel movements necessitating the wearing of a pad.  An evaluation of 60 percent is for extensive leakage and fairly frequent involuntary bowel movements.  The maximum 100 percent evaluation is reserved for complete loss of sphincter control.

Only the most salient evidence is discussed below although all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  For example, a great deal of evidence concerns the Veteran's scar from the September 2002 laparoscopic procedure.  Yet it is not relevant to this matter because compensation benefits for this scar have not been awarded.  It indeed is reiterated that such benefits have been awarded only for the ventral hernia (complete with surgical scar) and bowel condition.

Early VA treatment records document the following.  In July 2008, the Veteran complained of discomfort to include intense pain near his scar and hernia with bowel movements.  Slight to some bulging but no frank/true bulging hernia was noted then and in November 2008.  A computerized tomography (CT) scan was normal.  Scar tissue/adhesions were determined to be the most likely cause of the pain.  In early May 2009, several palpable hernia defects were found.

The Veteran complained of tenderness and pain, particularly during bowel movements, in the area of his scar and hernia at his early May 2009 VA examination.  A right ventral hernia approximately seven centimeters large was present.  There was localized mild weakening of the muscular and fascial support of the abdominal wall as a result of it.  There was no diastasis.  

Late May 2009 VA treatment records reveal mention of several palpable hernia defects as well as mention of a large ventral hernia.  These records also reveal, in addition to those dated in the following months, that the Veteran tolerated the surgery well and experienced the usual healing process with the exception of an episode of rash.  

In respective August and September 2009 statements, the Veteran reported continued pain in his incision and that his scar was stuck to his liver.

A November 2009 VA treatment record reflects that Veteran's complaints of a lot of abdominal wall musculature discomfort and weakness.  His gait was slow, stiff, and cautious to avoid excessive strain to the abdominal wall.  There was ventral abdominal wall weakness.  The hernia repair operation was deemed successful, but it was overall quality of the connective tissue and other tissue was classified as poor.  This was noted likely to be a lifelong situation.  A truss was ordered.  Medication to prevent constipation also was prescribed.  This medication was reported by the Veteran in a December 2009 VA treatment record to resolve his constipation when taken with water.  However, he noted taking less than the amount prescribed because it made his stool too loose.

At the January 2010 VA examination assessment, the Veteran's hernia was found to be reducible/operable but irremediable in that it had been repaired but was still problematic.  It was supported fairly by his truss.  The muscles and fascia of his abdominal wall were in fair status.  The size of the hernia could not be measured, and the extent of diastasis of the recti muscles could not be determined.  The Veteran's hernia operation scar was 10 centimeters by 10 centimeters.  It was of normal texture and color as compared to regular skin.  There is no elevation or depression of the surface contour of it upon palpation.  The scar was not tender, adhered to underlying tissue but was superficial rather than deep in that there was no underlying soft tissue loss or damage, and did not cause limitation of motion or function.

The Veteran reported continued discomfort, pain, and tenderness in a March 2010 statement.  He also reported that wearing his truss causes discomfort because it rests on sensitive scar tissue.

Still having some constipation despite medication that helps with it and some abdominal pain, especially with constipation, were described by the Veteran in an April 2010 VA treatment record.  His ventral hernia repair was intact notwithstanding the ventral abdominal wall weakness.  There was no tenderness.  A CT scan showed increased feces in the colon, but such was not classified as abnormal.

Between May and September 2010, the Veteran indicated in statements that his pain is worse when he wears his truss, that it is intense with bowel movements, and that it is severe when accompanied by constipation.  He further indicated that he gets diarrhea when he takes his constipation medication, resulting in him having to stay in the bathroom for up to an hour.

The Veteran similarly complained of constipation if he does not take his medication but diarrhea if he does at the September 2010 VA examination.  He noted that the constipation is weekly and the diarrhea is persistent at several times per week but not daily.  He additionally reported a history of alternating constipation and diarrhea.  Finally, the Veteran complained of severe lower quadrant abdominal pain that is constant or near-constant and, when episodic, lasts for seven to 12 hours.  No abdominal tenderness was present.  His hernia surgery scar was six inches by one inch with a one and one half inch by one inch distal depression.  It was well healed and not tender.

An October 2010 VA treatment record contains the Veteran's complaint of continued abdominal discomfort, which at times is worse and accompanied by distention, and alternating diarrhea and constipation.  He described the diarrhea as severe and the constipation as occasional.  He looked mildly uncomfortable and cautious, and had a slow and cautious gait.  A bulge over the area of the previous hernia repair was found.  There was no acute tenderness.  In an November 2010 VA treatment record, the bulge was noted to be tender, firm, and small but growing.  A CT scan showed no evidence of hernia or other abdominal wall abnormality.  Thus, surgical intervention was deemed unnecessary.

At the December 2010 VA examination, the Veteran reported continued constipation and diarrhea with fair response to medication.  He also reported daily abdominal pain and frequent fecal incontinence/involuntary bowel movements with severe leakage for which he did not required a pad.  His gait was antalgic.  There was no hernia present.  There also was no abdominal tenderness or guarding.

In a statement dated later in December 2010, the Veteran reiterated that he has abdominal pain and fecal incontinence.  He indicated that he had to leave his recent examination to use the bathroom due to this incontinence and diarrhea.

2011 VA treatment records document the following.  In January, the Veteran complained that he is either severely constipated or has uncontrollable diarrhea.  His constipation was noted to be associated with abdominal pain in February.  His anterior abdominal muscles further were characterized as very weak at that time.  A March barium enema was interpreted as being essentially unremarkable.  In May, the Veteran's bulging was deemed stable.  He had two episodes of watery diarrhea in June 2011.  They were not accompanied by abdominal pain or tenderness.  Acute gastroenteritis and volume depletion was diagnosed.

The Board finds, based on the above, that an initial evaluation in excess of 20 percent is not warranted for a ventral hernia.  The criteria for even the next highest evaluation of 40 percent indeed are not met.  Thus, it is unnecessary to consider the criteria for the maximum evaluation of 100 percent.

There is some indication that the Veteran's ventral hernia was large.  It was noted to be so as well as was measured at seven centimeters.  However, both occurred during the month it was surgically repaired.  Older pre-surgery classifications include only slight or some bulging.  Post-surgery classifications include the lack of any hernia whatsoever as well as a small bulge that was growing but ultimately became stable.  The Veteran's ventral hernia thus was small or at most moderate in size prior to his surgery, was found to have grown large only immediately before this surgery, and thereafter was and remains small or at most moderate in size.  In other words, it was large for only a short period immediately before surgery but predominantly has been less than large.  Even if it persistently had been large, there is no indication that the Veteran's truss does not well support the hernia under ordinary conditions.  This truss was found to be fairly supportive.  That wearing it causes discomfort and increased pain (and thus potentially results in it not being worn) has been reported by the Veteran is acknowledged.  Such reports are competent because these symptoms would be within his personal experience and are credible because, simply put, there is no reason for doubt.  Yet there is no requirement that the truss or belt provide support free of pain or discomfort.


Next, the Board finds that a separate initial evaluation is not warranted for a ventral hernia surgical scar.  Continuation of a noncompensable evaluation for such a scar in the 20 percent initial evaluation for a ventral hernia is warranted, in other words.  All but one of the scar Diagnostic Codes are inapplicable.  The criteria for the one that is applicable have not been met.  

Diagnostic Code 7800 is inapplicable because this scar is not on the Veteran's head, face, or neck.  The scar was found to be superficial rather than deep.  As such, Diagnostic Codes 7801 is inapplicable.  Diagnostic Code 7802, though it addresses superficial scars, further is inapplicable.  There is no indication that the scar is nonlinear.  Even if it were both superficial and nonlinear, the lowest compensable evaluation of 10 percent could not be awarded because it does not comprise an area of 144 square inches (929 square centimeters) or greater.  The Veteran's scar is far less substantial, found to comprise between six square inches (six inches by one inch) and 100 square centimeters (10 centimeters by 10 centimeters).  Diagnostic Code 7805 finally is inapplicable.  It follows that the Veteran's scar is linear since it has not been noted to be nonlinear.  However, all effects of it are addressed by the other scar Diagnostic Codes.  These include evaluation based on depth or superficiality and area in addition to shape, as set forth above.  They also include evaluation based on instability, pain, and number of scars, as noted below.  The scar was found not to cause limitation of motion or function.  A slow, stiff, and cautious gait was observed, but was not deemed to be due to the scar.  There is no indication of any effects other than the aforementioned with the exception of the Veteran's report that his scar was stuck to his liver.  Regardless of his competence to so report, he is not credible.  No findings were made regarding his scar impacting his liver.  That it was not deep strongly suggests that there was no such impact.

Diagnostic Code 7804, in contrast to the other scar Diagnostic Codes, is applicable.  There is no indication that the Veteran's scar is unstable, but he has complained of pain.  First, he complained that it was painful in the first few months following his surgery.  This is to be expected.  Indeed, reference was made to the usual healing process.  The Veteran complained several months after his surgery that his scar is sensitive in addition to causing discomfort or pain when pressed upon by his truss.  Like above, he is competent because such symptoms would be within his personal experience.  He is not credible, however.  It is facially plausible that a scar would be painful even after quite some time following surgery.  Yet the Veteran is self-interested in gaining financially.  If his reports in this regard are found to be both competent and credible, it is more likely that a separate initial evaluation will be granted.  Such a grant potentially could result in his receipt of additional VA compensation benefits.  The Veteran's reports also are inconsistent with the other evidence.  At two examinations, one before his aforementioned reports and one after them, the scar was found to be not tender.  

Finally, the Board finds that an initial evaluation in excess of 10 percent is warranted for a bowel condition.  The maximum initial evaluation of 30 percent indeed is warranted under Diagnostic Code 7319.  Diagnostic Code 7332 is inapplicable.

Diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress is indicated.  The Veteran primarily has reported diarrhea, but also has reported some constipation and persistent abdominal pain and/or discomfort, with increased intensity during bowel movements, beginning a few months after his ventral hernia surgery.  He is competent because such symptoms would be within his personal experience.  He also is credible because there is no significant reason to doubt him.  His self-interest in gaining financially recognized above indeed is outweighed.  It is facially plausible that an individual would experience persistent diarrhea and/or constipation accompanied by abdominal distress following abdominal surgery, whether due to medication or otherwise.  The Veteran's reports that this is so, which are numerous, are consistent with one another.  They also are consistent, at least with respect to existence of the symptoms if not with respect to their frequency, with the other evidence.  

Abdominal distress is confirmed by the finding that the Veteran appeared mildly uncomfortable.  Constipation is confirmed, despite the essentially unremarkable barium enema, by the CT scan showing increased feces in the colon.  That this was not classified as abnormal is of no consequence.  Constipation is defined as "infrequent or difficult evacuation of the feces."  See Dorland's Illustrated Medical Dictionary, 414 (31st ed. 2007).  It follows that the CT scan images did not have to be classified as abnormal in order to confirm constipation.  From the confirmation of constipation, confirmation of diarrhea is inferred.  The Veteran takes medication to prevent constipation.  As a result, his stool is loosened.  Too much loosening, or diarrhea, thus can and likely does at least on occasion occur due to his medication.  Diarrhea is defined as "abnormal frequency and liquidity of fecal discharges."  Id. at 517.  That some of the Veteran's diarrhea has been attributed to some cause other than constipation medication, such as acute gastroenteritis and volume depletion, therefore is of no consequence.

Since a 30 percent initial evaluation is assigned under Diagnostic Code 7319, and that is the maximum rating available under such Diagnostic Code, all that remains is a determination on whether or not an even higher initial evaluation is warranted under Diagnostic Code 7332.  This Diagnostic Code is inapplicable.  It requires that there be fecal leakage, otherwise known as fecal incontinence, and/or involuntary bowel movements.  The Veteran reports that he experiences these symptoms frequently.  Fecal leakage/incontinence and involuntary bowel movements convey that there is an inability to control when defecation occurs.  There would be an inability to get to the bathroom in time, in other words.  The above definition of diarrhea conveys only frequent and liquidy defecation.  Uncontrollable diarrhea, reported by the Veteran, thus conveys only an inability to stop the frequent and liquidy defecation.  In other words, there would not necessarily be an inability to get to the bathroom in time with diarrhea even if it was uncontrollable.  The Veteran reports that he does not have to wear a pad despite experiencing fecal leakage/incontinence and involuntary bowel movements.  This strongly suggests that he really does not have these symptoms but rather has diarrhea.  The lack of a pad or other absorbent material in the presence of such symptoms would mean that his clothes would be soiled often.  He has made no mention of this.  He reported having to leave a VA examination to go to the bathroom due to fecal incontinence as well as diarrhea, but there is no indication that he did not make it in time or that his clothes were soiled as a result.  Diarrhea thus is a far more likely reason.  In sum, the Veteran has inaccurately equated diarrhea with fecal leakage/incontinence and involuntary bowel movements.


Consideration has been given to the benefit of the doubt rule in making each of the above findings regarding the Veteran's ventral hernia, to include surgical scar, and bowel condition.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether a staged evaluation is warranted for the Veteran's ventral hernia to include surgical scar or for his bowel condition.  It follows that such an evaluation is not warranted for either since the above findings apply to the entire period on appeal respective to each.

B.  Extraschedular

The above determination continuing the Veteran's 20 percent initial evaluation for his ventral hernia and increasing the initial evaluation for his bowel condition to 30 percent, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Steps to be taken regarding extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has argued for an extraschedular initial evaluation.  There is no indication that his ventral hernia or bowel condition cannot be contemplated adequately by the applicable schedular evaluation criteria discussed above.  The predominant symptoms of the hernia are its size, the need for support from a truss, weakened abdominal muscles and fascia, and a scar that is not painful.  The predominant symptoms of the bowel condition are diarrhea, constipation, and abdominal pain or distress.  All of these symptoms specifically are accounted for by the schedular evaluation criteria and associated statutes, regulations, and caselaw (even if not discussed, as in the case of the weakened abdominal muscles and fascia, for the reason explained above).  Evaluation was based on these sources.  Higher evaluations exist pursuant to them.  As explained above, however, the initial evaluations of 20 percent and of 30 percent accurately describe the severity of the Veteran's ventral hernia and bowel condition disabilities because higher evaluations are not warranted.  In other words, the effect each has on him is encompassed by the aforementioned respective evaluation.  This includes his restricted diet, need to limit exercise and other activities to low levels to avoid straining, walking abnormally as set forth above for the same reason, difficulty reaching with the truss on, need to be near a bathroom, and inability to saddle a horse, pick up/lift, pull, do some chores, or bend, stoop, sit, or stand for long periods.  It thus includes the impact to him feeding, toileting, driving, traveling, and shopping.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional ventral hernia disability picture or bowel condition disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Total Disability Evaluation Based on Individual Unemployability

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran is not service-connected for any disabilities.  He has contended that his ventral hernia and particularly his bowel condition, the only disabilities which are not service-connected but are treated in the same manner as if they were service-connected, render him unemployable.  Yet a TDIU due to these disabilities was denied by the RO in an April 2012 rating decision.  An appeal of this decision has not, at least as of yet, been initiated by the Veteran.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) (both stating that the time limit to file a notice of disagreement, the first step in the appeals process according to 38 C.F.R. § 20.200, is one year from the date that the contested determination is mailed to the claimant).  Evidence concerning unemployability dated subsequent to this decision, whether an assertion to this effect from him or medical evidence on his ability to work, does not exist.  As such, consideration of a TDIU as a component to this matter is unnecessary.


ORDER

An initial evaluation in excess of 20 percent for a ventral hernia is denied.

An initial evaluation of 30 percent for a bowel condition is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


